Citation Nr: 1733862	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  14-04 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Joe G. Durrett, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active military service during peacetime from June 1960 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board notes that the RO reopened the Veteran's claim in October 2010.

The Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge in May 2017.  The Board notes that the Veteran's spouse, E.T., was also present at the hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's lumbar spine disorder preexisted service and increased in severity in service.


CONCLUSION OF LAW

The Veteran's lumbar spine disorder was aggravated by active service.  38 U.S.C.A. §§ 1131, 1132, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

As the Board's decision to grant the lumbar spine disorder claim is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations regarding this issue.

II.	Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a).  Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served during peacetime is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132; see VAOPGCPREC 3-2003 (July 16, 2003) (holding that, to rebut this presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service).

According to 38 C.F.R. § 3.304 (b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304 (b)(1) (2016); Crowe v. Brown, 7 Vet. App. 238 (1994).

A preexisting disease will be presumed to have been aggravated by military service when there has been an increase in the disability during service beyond its natural progress.  38 C.F.R. § 3.306 (a).  This presumption can only be rebutted by clear and unmistakable evidence that the increase in severity was due to the natural progression of the disease.  In the absence of such evidence, service connection may be granted.  38 C.F.R. § 3.306 (b).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis

Here, during an April 1958 enlistment examination, the examiner did not note any spine or other musculoskeletal problems.  However, in a June 1960 active duty examination, the examiner noted that the Veteran had a growth removed from his spine at age fifteen.  Service treatment records show that in September 1960, the Veteran complained of backache and pain in his right hip.  The Veteran stated that he had a painful hip for several years.  At this time, x-rays revealed a congenital anomaly of the fifth lumbar and first sacral segment, and there was a spina bifida occulta of the first sacral segment and bilateral defects in the pars interarticularis of L5 without indication of slippage.  In January 1961, an examiner noted that the Veteran had a history of intermittent back pain for many years, and that x-rays taken prior to his enlistment revealed the presence of defects in the lumbosacral spine.  The Veteran was diagnosed with spondylosis, symptomatic.  Upon discharge, in January 1961, the examiner stated that the Veteran had spondylosis of the pars interarticularis of the fifth lumbar vertebra which was symptomatic, existed prior to his enlistment and had not been aggravated by his period of active service to a greater extent than a comparable period of normal civilian life.  As such and looking at the evidence as a whole, the Board finds a back disorder clearly and unmistakably existed prior to service.  

In September 1965, the Veteran was afforded a VA examination for his claim.  The Veteran told the examiner that prior to entry into service, he was informed there was a congenital defect of his low back.  After some time in service, the Veteran began to have back pain, specifically in the right hip area.  The Veteran stated that since service, he had not had any treatments for his back condition, but that he continued to have intermittent ache in the right hip which occasionally caused a dull ache down the right leg into the heel.  The Veteran also said that he had an ache in the right side of his upper lumbar spine.  Upon examination, there was no tenderness of any of the joints, no muscle spasticity or atrophy, no redness or edema of any joints and all joints showed full range of motion.  The examiner determined that the Veteran's orthopedic examination was within normal limits.  X-rays determined that the Veteran's lumbosacral spine and hips showed spondylolisthesis of the fifth lumbar vertebra and lumbarization with spina bifida of the first sacral vertebra.

In June 1997, the Veteran saw his private physician for his back pain.  An MRI showed lytic spondylolisthesis L5-S1 with severe bilateral neural foraminal narrowing L5-S1, and suspected entrapment and mild asymmetric left L4-5 neural foraminal narrowing related to asymmetric facet hypertrophic change.

In January 2005, the Veteran saw his private physician again for his back pain.  The physician noted a history of low back pain for six months.  The private physician diagnosed the Veteran with bilateral spondylolysis of the L5 with grade I spondylolisthesis of the L5 vertebra and transitional lumbar vertebra.  

In November 2010, the Veteran submitted a statement regarding his claim.  The Veteran said that his back injury occurred early in active duty when he fell about six feet from the top bunk of his bed.  He immediately had severe pain and was sent to the hospital.  At that time, the doctors determined that several vertebras had been damaged and that he should have an operation to fuse the vertebra together.  The Veteran described how since then he has continued to have back problems following discharge.  He described the pain as more debilitating at some times than other times, but with overall consistent daily low level pain.  

Later in November 2010, the Veteran provided an addendum to his previous November 2010 statement.  The Veteran stated that his spinal condition was not symptomatic prior to active duty.  He said that he had a back condition when he was around eleven or twelve years old; however he had fully recovered.  To support evidence of this recovery, the Veteran submitted photographic evidence of his participation on the high school football team as well as a member of the high school weight lifting team.  The Veteran concluded that there were no spinal problems associated with these strenuous physical activities, and that he did not have a spinal problem until he reported to treatment due to back pain while on active duty.

In May 2011, the Veteran was afforded another VA examination for his claim.  The examiner noted a growth removed from the Veteran's spine while he was thirteen as well as numerous football injuries.  The Veteran told the examiner how he injured his spine during active service after falling from the top bunk and that he was hospitalized at that time.  The Veteran complained of constant low back pain radiating down his right and left thighs through the middle of his thigh to his legs, mostly on the right.  The examiner diagnosed the Veteran with lumbar spine spondylolysis, degenerative disc disease L5-S1 and degenerative joint disease L4-5, with bilateral neural foraminal narrowing at L4-S1, per imaging, and cervical spine strain.  The examiner opined that it would be only with resort to mere speculation to determine whether or not the Veteran's preexisting lumbar spine condition was aggravated beyond its natural progression to any degree by his military service.  The examiner further opined that it would be only with resort to mere speculation to determine whether or not the Veteran's current lumbar spine condition was caused or aggravated to any degree by his military service.  

The examiner took into account the September 1965 rating decision along with the fact that the Veteran was noted to have significant low back problems prior to service beginning at age thirteen, and that he was still able to play sports.  The examiner stated that the Veteran was found to have a congenital spina bifida occulta with spondylolysis of L5-S1 on x-ray examination in September 1960.  The examiner said that there was no current objective evidence that these findings could result from his low back trauma on September 1960 as these were purely congenital findings.  Further, the examiner reasoned that the Veteran was later found to have a spondylolisthesis on his September 1965 x-ray but that there was no objective evidence that this occurred during service.  In fact, the Veteran was found to be unfit for military duty due to his congenital spine defect without objective evidence for any additional spine damage or aggravation of his congenital spine condition.  Overall, the examiner was only able to resort to mere speculation because there was no current objective evidence that the Veteran's current lumbar spine condition was caused or aggravated to any degree by his military service and there was no current objective evidence that the Veteran's preexisting pre-service congenital lumbar spine condition was aggravated beyond its natural progression to any degree by his military service.  The Board notes that the standard of proof for aggravated conditions is clear and unmistakable evidence to the contrary, not mere speculation as used by this examiner.  38 C.F.R. § 3.306 (b)

In May 2017, the Board testified at a Travel Board hearing regarding his claim.  The Veteran described his initial back injury when he jumped off a roof around age twelve or thirteen.  Several years later during high school, the Veteran recounted playing football and lifting weights, for which he won medals, routinely lifting 230 pounds over his head.  The Veteran also said he played tennis and waterskied.  Upon entrance into the service, the Veteran stated that he did not have any trouble with the routine duties until he fell out of his bunk bed.  He described how his leg got caught in his bedsheet and he fell headfirst, hurting his back.  The Veteran immediately went to the hospital and after getting x-rayed, he was told he would need a back operation, which he declined.  The Veteran was discharged shortly thereafter.  The Board notes that the Veteran addressed the fact that he signed a form upon discharge stating that he did not have a preexisting condition aggravated by military service.  However, the Board takes into consideration the Veteran's following statement that he did not remember signing that form, but that in general if a commander had told him to sign it, he would have done that without reading it because he "was a sailor, [and] did what [he] was told."  The Veteran stated that after discharge, he was not able to play sports again and has had chronic, severe pain since discharge.  In addition, the Veteran's wife, E.T., stated that a year before they got married in September 1962, she began to notice that the Veteran would have backaches and there were a lot of things that he was unable to do.  E.T. said that his back always gave him trouble since they were married.  

The Veteran has not submitted a medical opinion refuting that of the May 2011 VA examiner.  However, given the Veteran's credible testimony, the Board finds that the Veteran's lumbar spine disorder did increase during service.  As such, this increase triggers the application of the presumption of aggravation.  As it has not been rebutted by clear and unmistakable evidence that the increase was due to the natural progression of the disease, the Board finds that the Veteran's preexisting lumbar spine disorder was aggravated by service.


ORDER

Entitlement to service connection for aggravation of a lumbar spine disorder is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


